JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motions for summary reversal, the motions for remand, the supplements, the motion to amend the complaint and remand, and the motion to consolidate Nos. 11-5034 and 11-5055, it is
ORDERED that the motions for summary reversal, the motions for remand, and the motion to amend the complaint and remand be denied. It is
FURTHER ORDERED AND ADJUDGED that the district court’s orders filed November 23, 2010 and January 12, 2011 be affirmed. The district court did not err in dismissing appellant’s complaint concerning a prior case or in denying his post-judgment motions, given appellant’s litigation history and the fact that his remedy for alleged mishandling of a prior case is not a Bivens action against the district court and district judge, who enjoys absolute judicial immunity, see Stump v. Sparkman, 435 U.S. 349, 355-56, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978), but an appeal or appeals in the prior case, which appellant has pursued and lost. It is
FURTHER ORDERED that the motion to consolidate be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.